ORDER

PER CURIAM.
Appellant, Resolution Trust Corporation, appeals the judgment of the Circuit Court of *365St. Louis County entered in favor of respondents, Miguel M. Ollada and Yvonne Lemay Ollada, on respondent’s, David M. Korum’s,1 interpleader action insofar as the court held Miguel M.
Ollada and Yvonne Lemay Ollada were entitled to the interpleaded funds. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As no jurisprudential purpose would be served by a written opinion, we affirm the judgment pursuant to Rule 84.16(b).

. David M. Korum is not a party to this appeal.